Knowlton, C. J.
The plaintiff is a physician and surgeon in Chelsea. The defendant corporation employs a large number of persons in printing and lithographing at its factory in the same city. One Clayton, an employee of the defendant, was injured in the machinery at1 the factory and taken to the hospital, where the plaintiff attended him. This action is brought to recover compensation for the plaintiff’s services in caring for him.
The only evidence relied on to show a contract of the defendant to pay the plaintiff, is testimony that a superintendent of the defendant’s cartoon department, who was authorized to employ and discharge workmen, told Clayton to go to the hospital to be treated, and said that all bills would be paid by the defendant. There is no evidence that this superintendent of a department was authorized to make such a contract as agent for the defendant, and it is very plain that his authority to hire and discharge employees did not give him a right to bind the defendant by a contract to pay for medical or surgical treatment of one of its employees. See St. Louis & Kansas City Railroad, v. Olive, 40 Ill. App. 82; Chaplin v. Freeland, 7 Ind. App. 676 ; Sweet Water Manuf. Co. v. Glover, 29 Ga. 399; Meisenbach v. Southern Cooperage Co. 45 Mo. App. 232 ; Dale v. Donaldson Lumber Co. 48 Ark. 188. In those jurisdictions where railroad companies have been held liable for medical attendance procured for an employee by one of their agents, the liability has been limited to cases in which there was an extreme emergency calling for immediate medical or surgical attendance. Terre Haute & Indianapolis Railroad v. McMurray, 98 Ind. 358, and cases cited. Holmes v. McAllister, 123 Mich. 493.
There is no evidence to warrant a finding that there was an implied contract on the part of the defendant to pay for such services, and it is not contended that the undertaking of the superintendent was ratified.

Hxceptions overruled.